Exhibit 10.5
VWR MANAGEMENT SERVICES LLC
Building One, Suite 200
P.O. Box 6660, One Hundred Matsonford Road
Radnor, PA 19087
December 20, 2010
Greg Cowan

RE: Amended and Restated Employment Letter
Dear Greg:
The following are the amended and restated terms of your employment with VWR
Management Services LLC, effective as of the date hereof, under which you will
provide services to VWR International, LLC and its various affiliates, including
its parent companies. As used herein, “VWR” shall collectively refer to VWR
Management Services LLC, VWR International, LLC and all of their various
affiliates.

     
Position:
  Senior Vice President and Chief Financial Officer.
 
   
Base Salary:
  $455,000 per year, payable in installments on VWR’s regular payroll dates.
 
   
Duties:
  Those duties performed by you as of immediately prior to the date of this
Agreement.
 
   
Reporting:
  You will report solely and directly to John Ballbach.
 
   
Office Location:
  Your office will be located in Radnor, PA.
 
   
Annual Bonus:
  You will be eligible to participate in VWR’s Management Incentive Program
(MIP) with a target bonus of 75% of base salary.
 
   
Benefits:
  You will be entitled to participate in all vacation, health, welfare and other
similar benefits available to senior executives of VWR. You will be entitled to
five weeks of vacation annually.

 

 



--------------------------------------------------------------------------------



 



     
Severance/Restrictive
Covenants:
  If your employment with VWR is terminated (i) by VWR without Cause (as defined
on Annex 1) or (ii) by you for Good Reason (as defined on Annex 1), you will be
entitled to receive (A) an aggregate amount equal to one and a half times the
sum of your base salary then in effect and your target bonus for the year in
which such termination occurs, payable in equal installments on VWR’s regular
payroll dates during a period of twelve months after such termination and
(B) continued health benefits for a period of twelve months after such
termination. The payments (and benefits) described in the immediately preceding
sentence that are due to be paid (or provided) more than sixty (60) days after
your termination are subject to your execution of a general release in the form
attached to this Letter Agreement as Annex 2 no later than fifty (50) days after
your termination. You agree to be subject to those restrictions set forth on
Annex 1 attached hereto, which are a part of this letter agreement (the
“Employee Covenants”).
 
   
 
  If you incur a Disability (as defined on Annex 1), you will be entitled to
receive a lump-sum payment, as soon as practicable following your Disability but
in no event later than March 15 of the calendar year following the calendar year
in which such Disability is incurred, in an amount equal to the target amount of
your bonus for the year in which such Disability is incurred, prorated for the
portion of such year during which you were employed with VWR. In addition, you
shall be entitled to receive payments of your base salary until payments to you
under VWR’s long-term disability plan commence but in any event for a period not
to exceed 18 months from the date of your termination of employment.
 
   
 
  If your employment with VWR is terminated by reason of your death, your
beneficiary or estate, as applicable, will be entitled to receive a lump-sum
payment as soon as practicable following your death but in no event later than
March 15 of the calendar year following the calendar year in which your death
occurs, in an amount equal to the target amount of your bonus for the year in
which your death occurs, prorated for the portion of such year during which you
were employed with VWR.
 
   
 
  You shall be under no obligation to seek other employment for any reason or to
mitigate any severance payments following a termination of your employment with
VWR for any reason. In addition, there shall be no offset against amounts due to
you upon termination of your employment with VWR on account of any compensation
attributable to any employment subsequent to your employment with VWR. Either
you or VWR may terminate your employment with VWR at any time.

 

2



--------------------------------------------------------------------------------



 



     
 
  Except as provided above in this Severance/Restrictive Covenants section, you
shall not be entitled to any other salary, compensation or benefits from VWR
after termination of your employment with VWR, except as otherwise specifically
provided for in VWR’s employee benefit plans or as otherwise expressly required
by applicable law.
 
   
 
  Notwithstanding anything herein to the contrary, if any payments due hereunder
would subject you to any tax imposed under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as a result of your characterization as a
“specified employee” of VWR (within the meaning of Treasury Regulation
Section 1.409A-1(i)), then such payments that would otherwise cause such
taxation shall be payable in a single lump sum on the first business day that is
six months following your “separation from service” (within the meaning of Code
Section 409A and the regulations thereunder), and any remaining payments will be
made in accordance with the foregoing provisions of this section.
 
   
Legal Fees:
  In the event of a contest between you and VWR regarding a breach or alleged
breach of this Agreement in which you substantially prevail, then VWR agrees to
pay (within ten business days of receipt of an invoice from you), all reasonable
legal fees and expenses that you have incurred as a result of such contest.
 
   
Personal Services
Agreement:
  The Personal Services, Confidentiality and Inventions Agreement that you
previously executed, in the form attached hereto as Exhibit A, shall remain in
full force and effect.
 
   
Entire Agreement:
  This letter agreement, (including any Annexes attached hereto) and the
Personal Services, Confidentiality and Inventions Agreement referenced above set
forth the entire understanding between you and VWR with respect to the subject
matter hereof and thereof, and supersede and preempt all prior oral or written
understandings and agreements with respect to the subject matter hereof and
thereof between you and VWR, which shall terminate and be of no further effect
upon the execution of this letter agreement.
 
   
Tax and Financial Planning Services:
  You will be provided a personal executive financial advisor by VWR to assist
you with financial and estate planning, asset management, tax planning and
preparation.

 

3



--------------------------------------------------------------------------------



 



     
Code Section 409A:
  This Letter Agreement will be interpreted to avoid any tax under §409A of the
Code. For purposes of §409A, each payment made under this Letter Agreement will
be treated as a separate payment. With respect to any reimbursements provided
under this Letter Agreement that are subject to §409A, (i) the reimbursement set
forth under “Legal Fees” applies only to the eligible amounts that are incurred
during your lifetime, and (ii) the amount of expenses eligible for reimbursement
during a calendar year cannot affect the expenses eligible for reimbursement in
any other calendar year.

                          VWR MANAGEMENT SERVICES LLC         By:   VWR
International, LLC, its sole member    
 
                            By:   /s/ John M. Ballbach                      
 
          Name:   John M. Ballbach,    
 
          Title:   Chairman, President and CEO    

Accepted and Agreed

     
/s/ Greg Cowan
 
Greg Cowan
   
 
   
Date: 12/13/2010
   

 

4



--------------------------------------------------------------------------------



 



Exhibit A — Personal Services, Confidentiality and Inventions Agreement
See Attached.

 

 



--------------------------------------------------------------------------------



 



VWR International, Inc.
PERSONAL SERVICES, CONFIDENTIALITY AND INVENTIONS AGREEMENT
THIS AGREEMENT (this “Agreement”) is between VWR International, Inc., presently
headquartered at 1310 Goshen Parkway, West Chester, Pennsylvania, 19380 (“VWR”)
and Greg Cowan (“Executive” or “I”) who is employed by VWR.
VWR’s sound business policy requires that its trade secrets, technical and
non-technical know-how, business knowledge, plans, systems, business methods,
business records and customer relations to be protected and not utilized by any
person or firm who competes or wants to compete with VWR. The parties wish to
evidence the terms of the employment relationship between them and particularly
to set forth certain restrictions which shall apply to Executive in the event of
termination of his/her employment with VWR.
In consideration of and as part of the terms of employment by VWR, it is agreed
as follows:

1.  
Compensation and Benefits. Executive shall be entitled to a salary, annual bonus
and other monetary compensation, which shall be established by VWR at the
inception of employment, and may be periodically thereafter adjusted for
increase only. Executive shall also be entitled to participate in various VWR
employee benefit plans (for example, health insurance, retirement, and the
like), in accordance with the participation requirements of said plans, and
nothing contained herein shall confer benefit eligibility which is in any manner
inconsistent with the terms of the benefit plans.

2.  
Executive’s General Obligations; Conflicts of Interest. During my employment
with VWR, I agree to devote substantially all my working time during normal
business hours to VWR. During my employment with VWR, I agree to use my best
efforts to perform the duties associated with my position and title with VWR as
VWR may direct, not to engage in any other business or activity the nature of
which shall be determined by VWR to be competitive with VWR, its suppliers or
its customers and to comply with any Conflict of Interest Policy of VWR;
provided that, with the approval of VWR, which such approval shall not be
unreasonably delayed or withheld, I may serve on the board of directors of one
public company. I further agree to conform to all VWR policies, practices, and
procedures, to the extent such policies, practices and procedures have been
provided to me in writing, as well as lawful directions of VWR and/or its
affiliates as to performance of services for VWR, to the extent that the same
are consistent with my position and title with VWR.

3.  
No Existing Restrictive Agreements. I represent that I am not a party to any
contract limiting my present or future right to work for VWR or to perform such
activities as shall be required from time to time by VWR.

4.  
Prior Employer Information. I agree that I will not use improperly or disclose
any confidential or proprietary information or trade secrets of my former or
current employers, principals, partners, co-venturers, customers, or suppliers,
or the vendors or customers of such persons or entities, and I will not violate
any nondisclosure or proprietary rights agreement I might have signed in
connection with any such employer, person or entity.

 

 



--------------------------------------------------------------------------------



 



5.  
Non-Disclosure of Information. I recognize that, in the performance of my duties
with VWR, Confidential Information belonging to VWR will come into my
possession, including, without limitation, information regarding business
methods, plan, systems, customer lists and customer relations, vendor lists and
vendor relations, cost and pricing information, distribution and logistical
information, and other information relating to the business of VWR that is not
known to the general public. I recognize that the business of VWR is materially
dependent upon the relationship between VWR and its customers who are serviced
by its associates and that VWR has and will entrust me with Confidential
Information, that must remain the property of VWR. As used in this Agreement,
“Confidential Information” shall mean the trade secrets, technical and
non-technical know-how, technical and business knowledge and information, plans
and systems, business methods, customer lists and customer relations of VWR,
including but not limited to research, development, manufacturing, purchasing,
accounting, data processing, engineering, marketing, merchandising, selling and
invoicing, which information is acquired from or through VWR during the course
of my employment by VWR. “Confidential Information” shall not include any
information that is or becomes publicly known or that enters the public domain
other than as a result of my breach of my obligations under this Agreement or
any other agreement between me and VWR or its affiliates. I agree that I will
not at any time hereafter disclose Confidential Information to third parties or
use Confidential Information for any purpose other than to further VWR’s
business, except as is required by law, any court of competent jurisdiction or
any governmental agency or authority or recognized subpoena power.

6.  
Assignment of Inventions. I will make prompt and full disclosure to VWR, will
hold in trust for the sole benefit of VWR, and will assign, exclusively to VWR
all my right, title, and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material, and trade secrets
(collectively herein “Inventions”) that I, solely or jointly, may conceive,
develop, or reduce to practice during the period of time I am in the employ of
VWR. I hereby waive and quitclaim to VWR any and all claims of any nature
whatsoever that I now or hereafter may have for infringement of any patent
resulting from any patent applications for any Inventions so assigned to VWR.

My obligation to assign shall not apply to any Invention about which I can prove
that:

  (a)  
it was developed entirely on my own time; and

  (b)  
no equipment, supplies, facility, services, or trade secret information of VWR
were used in its development; and

  (c)  
it does not relate (i) directly to the business of VWR or (ii) to the actual or
demonstrably anticipated research or development of VWR; and

  (d)  
it does not result from any work performed by me for VWR.

7.  
Excluded and Licensed Inventions. I have attached hereto a list describing all
Inventions belonging to me and made by me prior to my employment with VWR that I
wish to have excluded from this Agreement. If no such list is attached, I
represent that there are no such Inventions. If in the course of my employment
at VWR, I incorporate into a VWR product, process, or machine, an Invention
owned by me or in which I have an interest, VWR is hereby granted and shall have
an exclusive royalty-free, irrevocable, worldwide license to make, have made,
use, and sell that Invention without restriction as to the extent of my
ownership or interest.

 

2



--------------------------------------------------------------------------------



 



8.  
Application for Copyrights and Patents. I will execute any proper oath or verify
any proper document in connection with carrying out the terms of this Agreement.
If, because of my mental or physical condition or for any other reason
whatsoever, VWR is unable to secure my signature to apply for or to pursue any
application for any United States or foreign patent or copyright covering
Inventions assigned to VWR as stated above, I hereby irrevocably designate and
appoint VWR and its duly authorized officers and agents as my agent and attorney
in fact, to act for me and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of U.S. and foreign patents and copyrights thereon with
the same legal force and effect as if executed by me. I will testify at VWR’s
request and expense in any interference, litigation, or other legal proceeding
that may arise during or after my employment.

9.  
Third Party Information. I recognize that VWR has received and will receive
confidential or proprietary information from third parties subject to a duty on
VWR’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. This information shall be deemed not to
include shall not include any information that is or becomes publicly known or
that enters the public domain other than as a result of my breach of my
obligations under this Agreement or any other agreement between me and VWR or
its affiliates. During the term of my employment and thereafter I will not
disclose nor use such information for the benefit of anyone other than VWR or
such third party, or in any manner inconsistent with any agreement between VWR
and such third party of which I am made aware, except as is required by law, any
court of competent jurisdiction or any governmental agency or authority or
recognized subpoena power.

10.  
Termination. I acknowledge that this Agreement shall not constitute a contract
for employment for any specific period of time, and that either VWR or I am free
to terminate this Agreement, and employment relationship, “at will,” at any
time, with or without cause. I agree that upon termination of this Agreement and
my employment, for any or no reason, I will promptly return to VWR all records
of Confidential Information, including copies in my possession, and all other
physical properties issued to me as an employee, in a reasonable state of
function or repair. I will also so return any keys, pass cards, identification
cards or other property belonging to VWR.

11.  
Non-Waiver. The failure by VWR to enforce any of the provisions hereof upon any
default by me at a particular time or under certain circumstances shall not be
treated as a permanent waiver of such provisions and shall not prevent
subsequent enforcement of such provisions upon default by either party.

12.  
Irreparable Harm. I agree that any proven breach of this Agreement by me would
cause irreparable harm to VWR for which monetary damages could not adequately
compensate. If VWR proves a breach, irreparable harm shall be presumed and I
expressly waive any bonding requirement as a prerequisite to VWR obtaining
injunctive relief. VWR can also seek damages.

 

3



--------------------------------------------------------------------------------



 



13.  
Assignability of This Agreement. The services contracted for between VWR and me
in this Agreement are personal, and therefore I may not assign this Agreement to
any other person or entity. This Agreement may, however, be assigned by VWR to a
successor to the business of VWR.

14.  
Severability. It is the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by local, state, and/or federal law
in the jurisdiction in which performance of this Agreement occurs, or in which
performance of this Agreement is sought to be enforced. In the event that a
court of competent jurisdiction determines that one or more provisions of this
Agreement are not enforceable under the provisions of the jurisdiction in which
performance occurs or enforcement is sought, such a determination shall not
affect the enforceability of the remainder of this Agreement.

15.  
Other Agreements. This Agreement, together with the letter agreement, dated
June 29, 2007, between me and VWR (the “Letter Agreement”), sets forth the sole
and entire agreement between the parties hereto, and supersedes and replaces any
and all prior agreements, whether oral, written, or implied, entered into by me
and VWR, pertaining to my employment, the terms, conditions, and
responsibilities thereof, and/or any other subject matter contained in this
Agreement or the Letter Agreement. This Agreement and the Letter Agreement shall
be considered together as one agreement. There will be no modification of this
Agreement, either verbal, implied, written, or otherwise, except through a
written agreement signed by me, and an officer of VWR, which refers to the
specific paragraph of this Agreement intended to be modified, and sets forth, in
writing, the specific modification of said paragraph.

 

4



--------------------------------------------------------------------------------



 



WITNESS WHEREFORE, the parties have executed this Agreement as of the  _____ 
day of June, 2007.

                          VWR International, Inc.    
 
Executive — Signature
               
 
      By:        
 
         
 
Its:    
 
               
 
Executive — Print Name
               

 

 



--------------------------------------------------------------------------------



 



Annex 1 — Employee Covenants
1. Noncompetition and Nonsolicitation. You acknowledge that in the course of
your employment with VWR or any of its Subsidiaries or Affiliates you will
become familiar with VWR’s and its Subsidiaries’ and Affiliates’ trade secrets
and with other confidential information concerning VWR and such Subsidiaries and
Affiliates and that your services will be of special, unique and extraordinary
value to VWR and such Subsidiaries and Affiliates. Therefore, you agree that:
(a) Noncompetition. During the Employment Period and for a period of twelve
months thereafter, you shall not directly or indirectly, anywhere in the world,
own, manage, control, participate in, consult with, render services for or enter
into employment with any distributor with annual sales revenue exceeding
$200,000,000 in the laboratory supplies industry (the “Business”). Nothing
herein shall prohibit you from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as you have no active participation in the business of such corporation.
(b) Nonsolicitation. During the Employment Period and for a period of eighteen
months thereafter, you shall not directly or indirectly (i) induce or attempt to
induce any employee of VWR or any of its Subsidiaries or Affiliates to leave the
employ of VWR or any such Subsidiary or Affiliate, or in any way interfere with
the relationship between VWR or any of its Subsidiaries or Affiliates and any
employee thereof, (ii) hire any person who was an employee of VWR or any of its
Subsidiaries or Affiliates within 180 days after a Separation, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
VWR or any of its Subsidiaries or Affiliates to cease doing business with VWR or
such Subsidiary or Affiliate or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and VWR or
any of its Subsidiaries or Affiliates or (iv) directly or indirectly acquire or
attempt to acquire an interest in any business relating to the Business and with
which VWR or any of its Subsidiaries or Affiliates has entertained discussions
relating to the acquisition of such business by VWR or any of its Subsidiaries
or Affiliates in the twelve month period immediately preceding a Separation.
(c) Enforcement. If, at the time of enforcement of Section 1 or 2, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because your services are unique and because you have access
to confidential information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Annex 1. Therefore, in the event
a breach or threatened breach of this Annex 1, VWR or any of its Subsidiaries or
Affiliates or their successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).

 

 



--------------------------------------------------------------------------------



 



(d) Additional Acknowledgments. You acknowledge that the provisions of Sections
1 and 2 are in consideration of: (i) employment with VWR or its Subsidiaries or
Affiliates and (ii) additional good and valuable consideration, including the
payment of salary and bonus, as set forth in this letter agreement. In addition,
you agree and acknowledge that the restrictions contained in Sections 1 and 2 do
not preclude you from earning a livelihood, nor do they unreasonably impose
limitations on your ability to earn a living. In addition, you acknowledge
(A) that the business of VWR and its Subsidiaries and Affiliates will be
conducted throughout the world, (B) notwithstanding the state of incorporation
or principal office of VWR or any of its Subsidiaries or Affiliates, or any of
their respective executives or employees (including you), it is expected that
VWR and its Subsidiaries and Affiliates will have business activities and have
valuable business relationships within its industry throughout the world, and
(C) as part of your responsibilities, you will be traveling throughout the world
in furtherance of VWR’s or any of its Subsidiaries’ or Affiliates’ business and
relationships. You agree and acknowledge that the potential harm to VWR and any
of its Subsidiaries and Affiliates of the non-enforcement of Sections 1 and 2
outweighs any potential harm to you of its enforcement by injunction or
otherwise. You acknowledge that you have carefully read this Annex 1 and have
given careful consideration to the restraints imposed upon you by this Annex 1,
and are in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of VWR and any of its
Subsidiaries and Affiliates now existing or to be developed in the future. You
expressly acknowledge and agree that each and every restraint imposed by this
Annex 1 is reasonable with respect to subject matter, time period and
geographical area.
2. Definitions.
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
“Board” means VWR’s board of directors.
“Cause” means (i) the conviction of a felony or the commission of fraud with
respect to VWR or any of its Subsidiaries or Affiliates or any of their
customers or suppliers, (ii) substantial and repeated failure to perform duties
as reasonably directed by the Board or a supervisor or report, after providing
you with 15 days’ prior written notice and a reasonable opportunity to remedy
such failure and (iii) gross negligence or willful misconduct with respect to
VWR or any of its Subsidiaries or Affiliates. “Cause” shall be deemed not to
include any act or failure to act, on your part, unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of VWR or any of its respective Affiliates.
Any act, or failure to act, based upon authority given pursuant to a direction
from the Board or based upon the advice of counsel for VWR or any of its
respective Affiliates shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of VWR and its
Affiliates. Your cessation of employment shall not be deemed to be for Cause
unless and until (i) there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of at least a majority of the
entire membership of the Board (excluding for this purpose any seat on the Board
then held by you) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to you and you are given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, that Cause exists for the termination of your
employment, and specifying the particulars thereof in reasonable detail and
(ii) if capable of cure within 30 days, you shall have been given 30 days from
the date of the meeting of the Board at which you were given an opportunity,
together with counsel, to be heard by the Board to cure the conduct specified by
the Board. At any such Board meeting, you shall be automatically recused from
participation in such meeting as a member of the Board.

 

2



--------------------------------------------------------------------------------



 



“Disability” means any physical or mental injury, illness or incapacity as a
result of which you are unable to perform the functions of your duties for a
continuous period of more than 90 days or for 120 days (whether or not
continuous) within a 180 day period, as reasonably determined by the Board in
good faith.
“Employment Period” means the period during which you are employed by VWR or any
of its Subsidiaries or Affiliates, regardless of whether such employment is
pursuant to the terms of this Letter Agreement or another agreement.
“Good Reason” means (i) VWR materially changes your authority, titles, reporting
rights or obligations, and/or duties in a manner inconsistent with the position
you currently hold or as described in the Letter Agreement, (ii) VWR fails to
make any payment to you, or provide you with any benefit, required to be paid or
provided to you pursuant to the Letter Agreement, (iii) VWR reduces your base
salary and/or bonus entitlement described in your Letter Agreement, (iv) a
relocation of your principal place of employment to a location that increases
your commuting distance by more than 25 miles, except for travel by you on
company business or (v) any successor to the business of VWR fails to assume
VWR’s obligations under the Letter Agreement; provided that, in order for your
resignation for Good Reason to be effective, written notice of the occurrence
any event that constitutes Good Reason must be delivered by you to VWR within
180 days after you have actual knowledge of the occurrence of any such event and
the occurrence of such event is not cured by VWR within ten (10) days after the
date of such written notice by you to VWR.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Separation” means you ceasing to be employed by VWR or any of it Subsidiaries
or Affiliates for any reason.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of VWR.

 

3



--------------------------------------------------------------------------------



 



3. Miscellaneous.
(a) Applicable Law. This Annex 1 shall be governed by, and construed in
accordance with, the laws of the State of Pennsylvania, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Pennsylvania or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Pennsylvania.
(b) Consent to Jurisdiction. You hereby irrevocably submit to the nonexclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania and the state courts of the State of Pennsylvania for the purposes
of any suit, action or other proceeding arising out of this Annex 1 or any
transaction contemplated hereby. You further agree that service of any process,
summons, notice or document by certified or registered mail to your address as
listed above or such other address or to the attention of such other person as
you have specified by prior written notice to VWR shall be effective service of
process in any action, suit or proceeding in the State of Pennsylvania with
respect to any matters to which you have submitted to jurisdiction as set forth
above in the immediately preceding sentence. You irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Annex 1 or the transactions contemplated hereby in the
United States District Court for the Eastern District of Pennsylvania or the
state courts of the State of Pennsylvania and hereby irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.
(c) Additional Agreements. The provisions of this Annex 1 are in addition, and
do not supersede, the provisions of the Personal Services, Confidentiality and
Inventions Agreement between you and VWR.
(d) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS LETTER AGREEMENT (INCLUDING VWR) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS LETTER AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR
THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

4



--------------------------------------------------------------------------------



 



Annex 2 — General Release
I, Greg Cowan, in consideration of and subject to the performance by VWR
Management Services LLC, a Delaware limited liability company (together with its
affiliates, the “Company”), of its obligations under the Employment Agreement,
dated as of December 20, 2010 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.  
I understand that any payments or benefits paid or granted to me under the
“Severance/Restrictive Covenants” section of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in the “Severance/Restrictive
Covenants” section of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

2.  
Except as provided in paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

 



--------------------------------------------------------------------------------



 



4.  
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

6.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7.  
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
this Agreement, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone. Notwithstanding anything herein to the contrary, each of the parties
(and each affiliate and person acting on behalf of any such party) agree that
each party (and each employee, representative, and other agent of such party)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction contemplated in the Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

8.  
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

2



--------------------------------------------------------------------------------



 



9.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

10.  
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  (i)  
I HAVE READ IT CAREFULLY;

  (ii)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

  (iii)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

  (iv)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

  (v)  
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _____ _____,  _____  TO CONSIDER IT AND THE
CHANGES MADE SINCE THE _____ _____,  _____  VERSION OF THIS RELEASE ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

  (vi)  
THE CHANGES TO THE AGREEMENT SINCE _____ _____,  _____  EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.

  (vii)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

3



--------------------------------------------------------------------------------



 



  (viii)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

  (ix)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

         
DATE:                     
       
 
 
 
   

 

4